DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method.  Independent claim 1 identifies the uniquely distinct feature “determine, for a three-dimensional (3D) scene, a plurality of patches, wherein each patch comprises points of the 3D scene projected on a patch plane; generate two-dimensional (2D) image frames comprising patch images corresponding to the plurality of patches projected on the patch plane packed into the 2D image frames and generate corresponding occupancy maps indicating occupied and padded portions of the image frames; wherein the patch images are packed into the 2D image frames such that respective bounding boxes of the patches are aligned with block boundaries of blocks of the corresponding occupancy maps; and encode the image frames and the occupancy maps via a video-based encoder such that pixels of the video encoded occupancy maps have pixel values that indicate whether corresponding portions of the respective image frames are occupied." 
Independent claim 12 identifies the uniquely distinct feature “determine, for a three-dimensional (3D) scene, a plurality of patches, wherein each patch comprises points of the 3D scene projected on a patch plane; pack patch images corresponding to the plurality of patches into corresponding image frames; determine patch information indicating a bounding box size and position for each of the patch images packed into the corresponding image frames; generate one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the patch images or correspond to a padded portion of the image frames that is not occupied with one of the patch images; encode the image frames and the occupancy map via a video-based encoder such that pixels of the video encoded occupancy maps have pixel values that indicate whether corresponding portions of the respective image frames are occupied; and encode the patch information via the video-based encoder or an arithmetic encoder.”
The closest prior arts, Schwarz et al. (WO 2019/197708 A1) and Graziosi (US 2019/0392651 A1) disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486